                                                        Case 2:21-cv-00984-CBM-PD Document 16-9 Filed 05/18/21 Page 1 of 2 Page ID #:302



                                                                1   AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                                2   TIFFANY GELOTT (SBN 321951)
                                                                    TGelott@ggfirm.com
                                                                3   LAUREN R. FISHELMAN (SBN 317601)
                                                                    LFishelman@ggfirm.com
                                                                4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                                5   2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                                6   Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                                7
                                                                    Attorneys for Defendants
                                                                8
                                                                9                                 UNITED STATES DISTRICT COURT
                                                               10                                CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                                         WESTERN DIVISION
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   JOHN EVANS, an individual,                    Case No. 2:21-cv-00984-CBM-PD
                                                               14                           Plaintiff,            Assigned to Hon. Consuelo B. Marshall
                                                               15   v.                                            [PROPOSED] ORDER GRANTING
                                                                                                                  DEFENDANTS’ MOTION TO
                                                               16   NBCUNIVERSAL MEDIA, LLC, a                    DISMISS PLAINTIFF’S
                                                                    corporation; UNIVERSAL PICTURES               COMPLAINT AND REQUEST FOR
                                                               17   dba UNIVERSAL CITY STUDIOS,                   JUDICIAL NOTICE
                                                                    LLC, a corporation; JERRY
                                                               18   SEINFELD, an individual; STACEY               Date:      June 22, 2021
                                                                    SNIDER, an individual, and DOES 1 to
                                                               19   10, inclusive,                                Time:      10:00 a.m.
                                                                                                                  Ct. Rm.:   8B
                                                               20                           Defendants.
                                                               21                                                 [Notice of Motion and Motion to
                                                                                                                  Dismiss, Memorandum of Points and
                                                               22                                                 Authorities, Request for Judicial Notice,
                                                                                                                  Declarations of Christopher Miller and
                                                               23                                                 Aaron J. Moss filed concurrently
                                                                                                                  herewith]
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                 [PROPOSED] ORDER GRANTING
                                                                    19225-00016/4003515.2                                    DEFENDANTS’ MOTION TO DISMISS
                                                                                                                              PLAINTIFF’S COMPLAINT AND RJN
                                                        Case 2:21-cv-00984-CBM-PD Document 16-9 Filed 05/18/21 Page 2 of 2 Page ID #:303



                                                                1            Defendants NBCUniversal Media, LLC, Universal Pictures, a division of
                                                                2   Universal City Studios LLC, 1 Jerry Seinfeld, and Stacey Snider’s (collectively,
                                                                3   “Defendants”) Motion to Dismiss plaintiff John Evans’ (“Plaintiff”) Complaint
                                                                4   came on regularly for hearing on June 22, 2021, at 10:00 a.m., in the courtroom of
                                                                5   the Honorable Consuelo B. Marshall. Appearances on behalf of the parties were as
                                                                6   reflected in the record.
                                                                7            The Court, having considered the papers filed in support of and in opposition
                                                                8   to the Motion, all evidence set forth therein, the arguments of counsel, and all other
                                                                9   matters properly before the Court, and good cause appearing therefor,
                                                               10            IT IS HEREBY ORDERED as follows:
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            1.        Defendants’ Request for Judicial Notice is GRANTED;
                                                               12            2.        Defendants’ Motion to Dismiss is GRANTED; and
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            3.        Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.
                                                               14            Further reasons supporting the Court’s determinations are set forth in the
                                                               15   Court’s Order on the Motion.
                                                               16            IT IS SO ORDERED.
                                                               17
                                                               18
                                                               19       Dated:
                                                                                                              HON. CONSUELO B. MARSHALL
                                                               20                                             United States District Court Judge
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27   1
                                                                     Erroneously named in this lawsuit as “Universal Pictures dba Universal City
                                                                    Studios, LLC, a corporation.” Universal City Studios LLC is not a corporation or a
                                                               28   dba, but rather a registered limited liability company.
                                                                                                                                 [PROPOSED] ORDER GRANTING
                                                                    19225-00016/4003515.2                        2           DEFENDANTS’ MOTION TO DISMISS
                                                                                                                              PLAINTIFF’S COMPLAINT AND RJN
